Per curiam:
The petition for a rehearing in this case claims that the case involved two different articles, namely, mochi or canned boiled rice and so-called wafers consisting of rice and a very small percentage of bañey.
Only two witnesses were called on behalf of the importer and both testified that the name “mochi” was applied to the product made up of rice and a small percentage of barley and to the product made from rice alone.
*48Whether the commodity is made from rice or from rice and a small percentage of barley, the undisputed testimony discloses that the rice in the one case and the rice and barley in the other were cooked and reduced to- a pulp, thereby producing a new article which was neither rice nor barley. The reasoning of the opinion applies with equal force to mochi made from rice and to mochi made from rice and barley and to both products whether put up in tins or cut into cubes and dried.
The petition for a rehearing must therefore be denied.